Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 6/20/2022.
Claims 1, 4, 9, 11, and 20 have been amended.
Claims 10, 12, and 19 has been cancelled.
No claims have been added.
Claims 1-9, 11, 13-18, 20, and 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Claim 7 is currently dependent upon itself.  Claim 8 is currently dependent upon itself.  For consideration of the claim merits, it will be assumed that Claims 7 and 8 were intended to depend from Claim 1.  Appropriate correction is required in order to avoid additional rejections.  Any future changes in the grounds of rejection based solely on the corrected dependencies of Claims 7 and 8 will not be considered a new grounds of rejection for consideration of finality and/or response to arguments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 14-17, Claim 14 recites “wherein the model comprises a gradient boosting classifier”, however, parent Claim 13 recites “a model selected from the group consisting of a decision tree or a gradient boosting classifier”.  It is unclear whether or not the gradient boosting classifier of Claim 14 refers to the gradient boosting classifier of Claim 13, because the gradient boosting classifier in Claim 13 is offered as a selectable option and not required as part of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 9, 11, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (Pub. No. US 2004/0225687 A1) in view of Virdy (Patent Number 6,148,289) in further view of Nguyen (A Survey of Techniques for Internet Traffic Classification using Machine Learning) in further view of Frind et al. (Patent No. US 9,679,259 B1).
In regards to Claims 1, 4, 18, and 20, Larsson discloses:
A method/system comprising: 
the recited computer components in the various claims can be found in at least Fig. 1, [0042], and [0057].
obtaining website data traffic content for a website including a plurality of IP addresses for visitors visiting the website; ([0023]; [0024], “…website visit information including the network address of said visitor and any web pages visited by said visitor on said website…organization information about network addresses and associated organizations…”, this data would include the visitors to any given webpage, data on a plurality of webpages, and data on a plurality of users (“visitors”) within the collected data (see also [0006]-0020]; [0025]-[0033]))
mapping the IP addresses to a plurality of business entities identifier to identify at least one business entity associated with the website data traffic data; ([0007]-[0010]; [0024], IP addresses obtained from website traffic data is used to identify an associated company; [0027], includes company name (identifier))
obtaining attribute data for each business entity associated with the each of the plurality of business entity identifiers to identify business attributes associated with each of the business entities mapped to the each of the IP addresses; ([0024]; [0027], the data that is associated with the identifier (name) that is mapped to the IP address includes other attribute data (“…in addition to network address, include information about at least one of the following: organization name, registration number, VAT number, postal address, street address, www address, email address, telephone number, telefax number, a number of employees, and Internet Service Provider.”))
Note On “plurality of”: Examiner notes that, although Larsson provides examples regarding one user visiting one website, one of ordinary skill in the art would not assume that the invention of Larsson is limited to a one-time use.  Larsson does not provide any indication that the invention would only be used one time for any user and/or one time for any website, and one of ordinary skill in the art would understand that it could be performed any number of times for each.  It would also be understood that any number of iterations for a website (analyzed for multiple visitors to the website) and/or visitor (analyzed for multiple websites visited) could be used together for use in the elements of combined references Virdy, Nguyen, etc. (such as training a classifier).  It is also noted that Larsson does make at least a general reference to multiple visitors and/or websites (see [0003]; [0004]).
the attribute data comprises a feature set comprising features from firmographic data for the attribute data and the web traffic data comprising employee count; ([0027], includes number of employees) 
While Larsson discloses the use of attribute data comprising features from firmographic data (including at least employee count), Larsson does not explicitly disclose that the firmographic data includes industry code, unique visitors, visit count, employee count, revenue, and/or customer data.
However, the Examiner asserts that the data identifying firmographic data as including industry code, unique visitors, visit count, employee count, revenue, and/or customer data is simply a label for the firmographic data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of firmographic data) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have firmographic data including industry code, unique visitors, visit count, employee count, revenue, and/or customer data be included in the user information of Larsson because the type of the firmographic data does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  
Additionally, it is noted that, in addition to being a label, Virdy teaches industry codes associated with entity attribute data.  See at least column 3, paragraph 1 and Abstract (SIC codes). It is also noted that the Chang reference applied to Claim 6 (see below) discusses the use of a count of visits, unique visitors, and index customer count.  Although this firmographic data is applied to web traffic data rather than the attribute data, it is similar in nature and shows a level of skill in the art and understanding what these types of firmographic data represent.
Larsson does not explicitly disclose identifying the entity associated with the IP address as an ISP, however, Virdy teaches:
an Internet Service Provider (ISP) classifier to identify ISPs associated with the mapped web traffic data; 
applying the trained ISP classifier to a database of website content data; and 
identifying [that] the website [is] attributable to ISPs. (column 3, lines 52-61; column 4, lines 26-29, shows an ISP classifier (represented as rules for identifying an ISP) being applied to IP addresses to identify if it is an ISP; for example, if the rules regarding multiple domain names (an attribute) being associated with the IP address, then the IP address is identified as being associated with an ISP), Applicant’s specification states that “…web data content can be the web page content being accessed (e.g., a product page, any web page from a site), IP addresses, mobile IDs, and web browser cookies.” (see at least [0030]), this indicates that the current “website content data” can read on the same prior art as the previous “website data”; see also, at least Abstract; Fig. 2-Fig. 5; column 2, lines 19-39; column 3, line 42-column 4, line 19, includes further discussions and examples of using artificial intelligence processes to identify and classify web data (a classifier model that determines ISPs))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson so as to have included an Internet Service Provider (ISP) classifier to identify ISPs associated with the mapped web traffic data; applying the ISP classifier to a database of website tracking data and identifying [that] the website [is] attributable to ISPs, as taught by Virdy in order to reduce search time by accurately isolating information for end-users (Virdy, Abstract; Background of the Rejection). 
	Larsson/Virdy disclose the above system/method for analyzing traffic data, identifying and categorizing associated business entities, and determining that an entity is an IPS.  Larsson/Virdy does not explicitly train the Internet Service Provider (ISP) classifier in the manner described using a training data set, however, Nguyen teaches:
generating a training data set from the website data traffic content and the attribute data for training [a traffic] classifier to identify [specific classifications of websites] associated with the mapped website traffic data, the training data set being generated from website traffic content 
identifying website traffic for the website attributable to [the classified entity]. (page 1, column 2, last paragraph; page 6-7, column 2, section B (emphasize bullet “1)”), discusses the use of machine learning for website traffic classification based on collected traffic data in order make classifications based on identified sets of features; it is also noted that although not specifically directed to identifying ISPs, Nguyen does mention ISPs as “considered traffic”, for example, page 17, “Zander et al. [46]”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy so as to have included generating a training data set from the website data traffic content and the attribute data for training [a traffic] classifier to identify [specific classifications of websites] associated with the mapped web traffic data and identifying website traffic for the website attributable to [the classified entity], as taught by Nguyen.
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
Larsson/Virdy/Nguyen discloses all of the above elements for generating a model for training the ISP classifier; training the model on the training data set; and applying the trained model to the database of website content data.  Additionally, Nguyen also teaches:
determining if the trained model accurately identifies [classes]; 
if the model is accurate, applying the trained model as the classifier (page 5, column 2, last paragraph to page 6, column 1, paragraph 2, shows the testing of the model to determine accuracy, “…show that the constructed model is good at recognizing the instances from which it was constructed….”) to the database of website content data (page 1, column 2, last paragraph; page 6-7, column 2, section B (emphasize bullet “1)”), discusses the use of machine learning for website traffic classification based on collected traffic data in order make classifications based on identified sets of features; it is also noted that although not specifically directed to identifying ISPs, Nguyen does mention ISPs as “considered traffic”, for example, page 17, “Zander et al. [46]”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy so as to have included determining if the trained model accurately identifies [classes]; if the model is accurate, applying the trained model as the classifier to the database of website content data, as taught by Nguyen.
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning and testing features into similar systems.  Further, using network traffic data based machine learning and testing in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
Larsson/Virdy/Nguyen discloses the training data set being generated from website data traffic content, as described above.
Larsson/Virdy/Nguyen does not explicitly disclose website data traffic content including IP addresses successfully matched to the business entities identifiers, but Frind teaches:
website data traffic content having IP addresses successfully matched to the business entities identifiers (Abstract; Column 3, lines 19-36; Claim 6, shows that a training model is trained based on data sets that include successful matches between entities from prior iterations [as previously applied to depending Claim 2])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson/Virdy/Nguyen so as to have included website data traffic content having IP addresses successfully matched to the business entities identifiers, as taught by Frind in order to use successful matches to “…improve the reliability and consistency…of the machine learning model…” (Frind, column 13, lines 32-43). 
Examiner’s Notes: Although the system of Frind uses examples that are drawn toward a matchmaking environment, Examiner notes that the steps used in the system/method would be similar in the matching of any type of entities. The entities in Frind could represent the IP address and the business identifiers, and the success rates of matching those entities used as training sets, similar to that in Frind (the training of models in Larsson/Virdy/Nguyen being similarly based on identifying attributes associated to the entities that are used for classifying).  Both use historical match data (including successful matches) to train a model to identify future matches.  The steps used in Frind for using successful matches between entities to train models could be used in a similar manner in other systems that perform similar tasks.
Additionally, Examiner has reviewed the specification and identified that there is no material to further expand on the specific term “match acceptance rate”.  Material regarding match rates in general, appear to support the interpretation that “match acceptance rate” can simply be a rate of successful matches.  Therefore, under broadest reasonable interpretation, the term “match acceptance rate” is being interpreted as being a rate of successful matches (or rate of unsuccessful matches if it is capable of providing the same data for the same use).  
In regards to Claim 2, Larsson/Virdy/Nguyen does not explicitly disclose, but Frind teaches:
obtaining a match acceptance rate of IP addresses from the website traffic data mapped to a plurality of the business entities identifiers; generating the training data set from the IP addresses from the website traffic data matched to the business entities identifiers.  (Abstract; Column 3, lines 19-36; Claim 6, shows that a training model is trained based on data sets that include successful matches between entities from prior iterations)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson/Virdy/Nguyen so as to have included obtaining a match acceptance rate of IP addresses from the website traffic data mapped to business entities identifiers; generating the training data set from the IP addresses from the website traffic data matched to the business entities identifiers, as taught by Frind in order to use successful matches to “…improve the reliability and consistency…of the machine learning model…” (Frind, column 13, lines 32-43 [see also, Examiner’s Note in the rejection of Claims 1, 4, 18, and 20, above]). 
Examiner’s Notes: Although the system of Frind uses examples that are drawn toward a matchmaking environment, Examiner notes that the steps used in the system/method would be similar in the matching of any type of entities. The entities in Frind could represent the IP address and the business identifiers, and the success rates of matching those entities used as training sets, similar to that in Frind (the training of models in Larsson/Virdy/Nguyen being similarly based on identifying attributes associated to the entities that are used for classifying).  Both use historical match data (including successful matches) to train a model to identify future matches.  The steps used in Frind for using successful matches between entities to train models could be used in a similar manner in other systems that perform similar tasks.
Additionally, Examiner has reviewed the specification and identified that there is no material to further expand on the specific term “match acceptance rate”.  Material regarding match rates in general, appear to support the interpretation that “match acceptance rate” can simply be a rate of successful matches.  Therefore, under broadest reasonable interpretation, the term “match acceptance rate” is being interpreted as being a rate of successful matches (or rate of unsuccessful matches if it is capable of providing the same data for the same use).  
In regards to Claim 9, Larsson discloses:
While Larsson discloses the use of attribute data comprising features from firmographic data (including at least employee count), Larsson does not explicitly disclose that the firmographic data includes revenue data comprising annual sales.
However, the Examiner asserts that the data identifying firmographic data as including revenue data comprising annual sales is simply a label for the firmographic data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of firmographic data) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have firmographic data revenue data comprising annual sales be included in the user information of Larsson because the type of the firmographic data does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  
Additionally, it is noted that “annual sales” data is an old and well-known type of “revenue” data. Although not being applied at this time, because the claim material provides a label for the data, Applicant is advised for future reference that the claim material may also be subject to an official notice rejection.
In regards to Claim 11, Larsson does not explicitly disclose that the firmographic data include SIC and/or NAIC industry codes, however Virdy teaches:
wherein the industry code comprises an SIC code, an NAICS code, or both  (Claims 16-18)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson so as to have included wherein the industry code comprises a SIC code, an NAICS code, or both, as taught by Virdy in order to reduce search time by accurately isolating information for end-users (Virdy, Abstract; Background of the Rejection). 
In regards to Claim 21, Larsson/Virdy/Nguyen discloses:
applying the trained ISP classifier to a database of IP addresses mapped to business entity identifications from a business entity firmographic database that does not include website traffic visit information and website traffic visitor information. 
The amended claim language indicates that the model can be applied to any database (not a specific one form the parent claims) that does not contain “visitor” or “visit” data (as being interpreted in view of the specification, as further described in the remarks below).  This would be covered by the material in the above rejections related to the combination of Larsson, Virdy, and Nguyen.  Nguyen discloses applying a trained model to a database (page 5, column 2, last paragraph to page 6, column 1, paragraph 2; page 1, column 2, last paragraph; page 6-7, column 2, section B (emphasize bullet “1)”),  as applied to parent claims 1 and 4, additionally, the material in Nguyen does not require that any “visit” or “visitor” data (as defined by Applicant) must appear in the database and that the data analyzed includes other types of identified data).  Additionally, Larsson explicitly discloses databases of traffic information that does not include “visitor” or “visit” data ([0023]-[0027], the visit information and firmographic data may be saved on separate databases, the firmographic data base does not explicitly state that it includes the visit information (as saved on the other database) [Note: the separate databases are used to show the limitations of this claim (regarding how information may be included or not), but does not affect whether or not the parent claims would require any specific number of databases (as long as the processes can still be performed, regardless of the number of databases used)]).  Therefore, the material of Claim 21 is subject to the same combination and motivation as applied to the parent claims. It would merely be a matter of applying the model to additional databases.  One of ordinary skill in the art who understood how to apply the model to one database would understand how to apply the model to any number of databases and none of the references preclude the use of multiple databases (none of the references would indicate that a model would be used only once and then discarded).  The difference in the types of data in the database do not significantly affect the process of applying the model to any database.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Frind in further view of Ishikawa (Pub. No. US 2018/0041469 A1).
In regards to Claim 3, Larsson/Virdy/Nguyen/Frind disclose using website traffic data to identify IP addresses mapped business entities and using the identified data as a training set for an identifier for making future identifications, as shown above. Larsson/Virdy/Nguyen/Frind does not explicitly disclose, but Ishikawa teaches:
replacing the IP addresses mapped to [an] entities identifiers with previously identified IP addresses from that were previously mapped or matched to entities. ([0007]; Claim 1, a previous IP address associated with a business sis used when another identified IP address does not work, such as failure to obtain the address form a DHCP server)
One of ordinary skill in the art would have recognized that applying the known technique of Ishikawa would have yielded predictable results.  It would have been recognized that applying the technique of Larsson/Virdy/Nguyen/Frind to Ishikawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such IP selection features into similar systems.  Further, using an IP selection feature in conjunction with a system for identifying and mapping IP addresses, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow an alternate IP address to be used when a newer identified IP address fails a match acceptance, such as failure to obtain the address.  The level of skill identified in the references shows that one of ordinary skill in the art would have understood how to incorporate the features of Ishikawa into the system of Larsson/Virdy/Nguyen/Frind could be performed with the technical expertise demonstrated in the applied references.  The functionalities in Ishikawa into the system of Larsson/Virdy/Nguyen/Frind do not interfere with each other and the results of the combination would be predictable (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Frind in further view of Chang (Pub. No. US 2015/0106078 A1).
In regards to Claim 5, Larsson/Virdy/Nguyen/Frind does not explicitly disclose, but Chang teaches:
wherein obtaining website data traffic content including IP address data for a website further comprises: placing a tracking code object on a website to be tracked; generating a log file identifying all IPs and cookies associated with the IPs tracked by the tracking code ([0056], shows website analytics tool (tracking code object) that tracks data including IP addresses and cookie analysis for website traffic analytics) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy/Nguyen/Frind so as to have included wherein obtaining website data traffic content including IP address data for a website further comprises: placing a tracking code object on a website to be tracked; generating a log file identifying all IPs and cookies associated with the IPs tracked by the tracking code, as taught by Chang in order to provide additional dimensions to the categorization process by distinguishing between relevant and less relevant data (Chang, [0036]; [0037]). 
In regards to Claim 6, Larsson/Virdy/Nguyen/Frind does not explicitly disclose, but Chang teaches:
wherein the web traffic data comprises, per IP address, a count of visits, unique visitors, and index customer count that accessed the website within a time window. ([0056]; [0047]; [0104], shows number of visitors, browsing patters of website visitors (“…browsing patterns of visitors would not all be identical indicating uniqueness of visitors), the number of…over time…”, “…combined browsing activities of website visitors falling…during a given time period…”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy/Nguyen/Frind so as to have included wherein the web traffic data comprises, per IP address, a count of visits, unique visitors, and index customer count that accessed the website within a time window, as taught by Chang in order to provide additional dimensions to the categorization process by distinguishing between relevant and less relevant data (Chang, [0036]; [0037]). 
In regards to Claims 7 and 8, While Larsson/Virdy/Nguyen/Frind/Chang discloses a method for collecting and analyzing traffic data including during a time interval (as discussed in Chang), Larsson/Virdy/Nguyen/Frind/Chang does not disclose wherein the time window comprises: a time window selected from the group consisting of: a weekly time interval, a bi-weekly interval, a monthly interval, a bi-monthly interval, and a quarterly interval.
However, the Examiner asserts that the data identifying the specific length of the time period is simply a design choice and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the specified time period which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include any chosen period of time because the specific period of time does not functionally alter the steps of the method/system and merely selecting a different time period from that in the prior art does not patentably distinguish the claimed invention and because the level of skill demonstrate din the prior art shows the ability to perform these steps regardless of a specified time period.
Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Frind in further view of Ahire (Patent No. US 9,697,248 B1).
16.	In regards to Claim 13, Larsson/Virdy/Nguyen/Frind discloses all of the above elements for generating, training, and applying a model for website traffic classification.  Larsson/Virdy/Nguyen/Frind does not explicitly disclose wherein the model comprises a model selected from the group consisting of a decision tree or a gradient boosting classifier.  However, Ahire teaches wherein the model comprises a gradient boosting classifier; (column 10, lines 21-32; column 10, lines 56-67; column 6, line 65-column 7, line 14)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of, Larsson/Virdy/Nguyen/Frind so as to have included wherein the model comprises a gradient boosting classifier, as taught by Ahire in order to incorporate known modeling techniques to provide a better model (Ahire, column 10, lines 21-32). 
In regards to Claims 14-16, Larsson/Virdy/Nguyen/Frind does not explicitly disclose, but Ahire teaches:
wherein the model comprises a gradient boosting classifier; (column 10, lines 21-32; column 10, lines 56-67; column 6, line 65-column 7, line 14)
wherein the gradient boosting classifier model {F} predicts values of the form y = F(x) by minimizing the mean squared error. (column 10, lines 21-32; column 10, lines 56-67; column 6, line 65-column 7, line 14)
wherein the gradient boosting classifier comprises: at each stage m of gradient boosting (/ <= m <= AP) for model Fm predicting mean y in the training set, the gradient boosting algorithm adds an estimator h Fm+9(/) = Fm(x) + h(x), iwie Fm+1(x) m X131) + h(x) =y, wherein the gradient boosting fits h to the residual' - Fm(x). (column10, lines 21-67)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of , Larsson/Virdy/Nguyen/Frind so as to have included wherein the model comprises a gradient boosting classifier and wherein the gradient boosting classifier model {F} predicts values of the form y = F(x) by minimizing the mean squared error and wherein the gradient boosting classifier comprises: at each stage m of gradient boosting (/ <= m <= AP) for model Fm predicting mean in the training set, the gradient boosting algorithm adds an estimator h Fm+9(/) = Fm(x) + h(x), iwie Fm+1(x) m X131) + h(x) =y, wherein the gradient boosting fits h to the residual' - Fm(x), as taught by Ahire in order to incorporate known modeling techniques to provide a better model (Ahire, column 10, lines 21-32). 
In regards to Claim 17, Larsson/Virdy/Nguyen/Frind/Ahire does not explicitly disclose, wherein the gradient boosting classifier training comprises: iterating the gradient booster classifier for about 1000 iterations, however, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson/Virdy/Nguyen/Frind/Ahire to have included iterating the gradient booster classifier for about 1000 iterations because the number of iterations does not significantly affect the performance or functioning of the claimed invention.  Ahire teaches an iterative process for these features (column 10, lines 21-32)
Examiner asserts that the data identifying the specific number of iterations is simply a design choice and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the specified number of iterations which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include any chosen number of iterations because the specific period of time does not functionally alter the steps of the method/system and merely selecting a different time period from that in the prior art does not patentably distinguish the claimed invention and because the level of skill demonstrated in the prior art shows the ability to perform these steps regardless of a specified number of iterations.

Additional prior art not relied upon
Cobb et al. (Pub. No. US 2007/0266149 A1). Discloses traffic monitoring and categorizing of business processes for websites/applications (see at least [0051]-[0062])
Lessing et al. (Pub. No. US 2009/0172035 A1). Discloses the classifying of web sites, including ISPs (see at least Appendix B (E SITE TYPE, page 38); Appendix C (E SITE TYPE, page 121); and related descriptions)

Response to Arguments
Applicant’s arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103:
Applicant argues that “The specification explains this feature set proved advantageous as "these attributes were optimal in training the ISP classifier 101 for ISP identification." Review of the specification (including the cited sections) did not provide an explanation of this was proven advantageous.  The disclosure provides a general discussion of the methods and general allegations that the use of these particular types of firmographic data provide benefits (accuracy, speed, etc.).  however, it does not describe or explain how these particular types of data provide these benefits, not proof that they do.  These alleged benefits cannot be read into the claims as functional limitations.  The specific types of firmographic data are recited in the specification in the same generic manner that they appear in the claims and there is no evidence provided to indicate how/why these particular types of data would be beneficial over other types of firmographic data. No explanation is provided regarding comparison to other types of data and/or why one is better than another.
Applicant's arguments regarding Virdy fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues “[Nguyen’s] data sets are not remotely designed for ISP classification as claimed. Moreover, the classifier is trained on traffic flows to identify the geographical location, end points, and applications of "persons of interest" for law enforcement, and not for classifying their ISPs. Nor does [Nguyen] disclose mapping of data with business entities to build a training database.”.  As explained in the rejection, although Nguyen is not used specifically for ISP classification, the process used in Nguyen can be used with the data of the combined references, regardless of the intended purpose of the invention.  Nguyen is in the same field of art and skill as Larsson and Virdy, regardless of the types of purposes for which it is used.
This has been explained in detail in multiple prior correspondence (office actions, interviews, etc.).  Applicant should consult these documents for further details regarding these combinations using Nguyen.  
	Applicant argues:
“Finally, the Office Action argues "[s]imply having a different intended use, by itself, is not sufficient to show that a reference is not applicable to the claimed invention and/or a combination of references." This underscores the fundamental misunderstanding of the Office's burden. The Office has the burden of providing a reasoned explanation why a skilled artisan would combine references…It is not the Applicant's burden to show it cannot be done absent such explanation. However, in the spirit of compact prosecution encouraged and required by Office Rules and Practice, Applicant has amended the claims to recite the advantageous feature set discussed above, which was discovered to have provided the optimal results for an ISP classifier. Thus claim 1 clearly recites an ISP classifier that is trained on specific data, which cannot be reasonably characterized as an "intended use.”

	As discussed above, the office has provided a reasoned explanation regarding why Nguyen is applicable even if drawn to different types of data and why a skilled artisan would combine references.  This explanation is not absent (see next paragraph) and therefore Applicant has the burden to show that it cannot be done, however, Applicant’s remarks are drawn to the mere fact that the invention in Nguyen is not specifically drawn to classifying ISPs using the specifically recited firmographic data types.  Applicant fails to explain how/why the process of Nguyen could not be performed on other data types, including those in Larsson, Virdy, etc.  Simply because Nguyen discloses a different datatype or for a different non-functional purpose does not mean that the system cannot be used on other data types for other purposes.  Applicant should review previous correspondence and documents for detailed explanations regarding this issue.
	As stated above, the explanation was not “absent”, as the following appears in the claim rejection:
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  

	Additionally, as discussed above, Examiner cannot read the allegations/interpretations of  the specific types of data being “advantageous” into the claimed invention as limiting, functional features.  The specific data, as recited, can be intended use as there is no indication that this particular data has a significant effect on how the claim functions and processes aside from Applicant’s allegation that it is proven advantageous.
Applicant argues “The features collected are directed to classifying traffic flow (packets) and speed of an ISP's customer data. As such, there is no teaching or reasoning that training a classifier on an ISP's own network packet flows and of the like would be relevant to either Larsson's website visitor data for identifying website visitors or Virdy's scraped and indexed URLs and rule-based classifier for classifying them as ISPs for a search browser.”.  The rejection does not allege that packet flows are used for classifying the websites or that packet data is being combined with the visitor data of Larsson or the data of Virdy.  The rejections states that the same process that is used on the packet/traffic data to generate a training data set from the traffic data and to identify website traffic for websites attributable to an entity can also be used on the visitor/traffic data of Larsson/Virdy in the same manner.  For example, website traffic data is collected when aa website is visited.  This data could include entity data/attributes and/or packet data/attributes as both would be recorded when the website is visited.  The rejection is saying that the same process that Nguyen uses on the collected packet data/attributes can be applied in a similar manner to the entity data/attributes in order to generate a training data set and to identify websites attributable to an entity, not that packet data/attributes are specifically used in the processes of Larsson, Virdy, or any combination thereof.
	Applicant repeats arguments related to Ahire having multiple models.  This has responded to in detail in multiple previous office actions.  Applicant should consult those responses for a detailed explanation.  References to alleged advantages are addressed above (additionally, the disclosure makes no reference to “unexpected advantages”).
II. Miscellaneous:
For future reference, it is noted that previous in-depth explanations regarding the broadest reasonable interpretation in view of descriptions in the specifications and the use of prima facie case and evidence can be found in the office action mailed on 1/27/2022.  Although not repeated here for brevity, they may be consulted for future amendments and/or remarks.
Additionally, the Examiner’s Note regarding “website tracking data” versus “website content data” can be reviewed by consulting the office actions mailed on 1/27/2022 or 9/30/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        September 26, 2022

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629